DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "the locking mechanism configured to lock the crank arm in the grinding position" in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 recites the limitation "the grind chamber" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear how the grind chamber relates to the rest of the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 8 - 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Capp (US 6805312 B2).
Regarding Claim 1, Capp discloses a food preparation device, comprising: a hopper having a top and a bottom (Fig 6, 28 is pot corresponds with claimed "hopper"), a shaft that is disposed within the hopper and configured to rotate about a shaft longitudinal axis with respect to the hopper (Fig 6, 114 is a spindle within the pot configured to rotate in a longitudinal manner), and includes a first end nearer to the top of the hopper as compared to the bottom of 
It is noted by the examiner that the food preparation device is not a grinder as the claim limitation recites, but the claimed elements does not positively recite a grinding device. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 
Regarding Claim 2, Capp discloses a food preparation device as discussed in Claim 1 and further discloses a food preparation device with an auger that has a conically helix blade that is coaxial with the shaft (Fig. 2, 100).
Regarding Claim 4, Capp discloses a food preparation device as discussed in Claim 1 and further discloses the blade features a constant radial inclination with respect to the shaft (Fig. 7). 
Regarding Claim 8,
Regarding Claim 9, Capp discloses a food preparation device as discussed in Claim 8 and further discloses the blade is provided on the fitting (Col 5, lines 62-63, the auger, 92, and the auger body, 95, includes the blade).
Regarding Claim 10, Capp discloses a food preparation device as discussed in Claim 8 and further discloses a top of the fitting is spaced axially from the top of the hopper (Fig 6, the auger body, 95, is axially spaced from the top of the pot).
Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Electrolux (GB 788524 A).
Regarding Claim 16, Electrolux discloses a grinder (Line 10), comprising: a hopper having a top and a bottom (Fig 2, 10, chamber corresponds with claimed "hopper"), a shaft that is disposed within the hopper (Fig 2, 16) and configured to rotate about a shaft longitudinal axis with respect to the hopper, and includes a first end nearer to the top of the hopper as compared to the bottom of the hopper and a second end nearer to the bottom of the hopper as compared to the top of the hopper (Fig 2, 16 is a shaft within the hopper configured to rotate around a longitudinal axis), a hub (Fig 2, 21 is a cover that acts a wheel) fixed to the shaft with respect to the shaft longitudinal axis (Fig 4, 22 is a sleeve to be coupled with the shaft), and a crank arm (Fig 4, 40) pivotally fixed to the hub  (Line 37-40 recites "the crank arm is pivotally connected to the edge of the cover") and configured for transferring torque to the shaft with respect to the shaft longitudinal axis.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capp (US 6805312 B2) in further in view of Montagnon (EP 1903094 A1).
Regarding Claim 3, Capp discloses a food preparation device as discussed in Claim 1 and further discloses the blade comprises an edge disposed on a side of the blade opposite from the shaft such that the edge and an interior surface of the hopper (Fig 6, the edge of the blade, 100, and the interior surface of the pot, 28). 
However, Capp does not disclose a gap with the radial opening with respect to the shaft is less than one coffee bean. 
Montagnon teaches an oil extractor with a grinding component (Fig 1, 30) where the auger blade (Fig 1, 31) comprises an edge disposed on a side of the blade opposite from the shaft such that the edge and an interior surface of the hopper define a gap with a radial opening with respect to the shaft that is less than one coffee bean (Modified Fig 1, below, shows the gap between the hopper and the blade that is no larger than the material being grinded) and by doing so provide a control means of the flow of material [0008]. 

    PNG
    media_image1.png
    638
    539
    media_image1.png
    Greyscale

Modified Figure 1
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have modified Capp to incorporate an edge disposed on a side of the blade opposite from the shaft such that the edge and an interior surface of the hopper define a gap with a radial opening with respect to the shaft that is less than one coffee bean as taught by Montagnon in order to provide a control the flow of material. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capp (US 6805312 B2) in further view of Ding (US2014/0252149 A1).
Regarding Claim 5
However, Capp is silent to the blade extending in a direction orthogonal to the shaft longitudinal axis, taken from a front view perspective of the shaft and the blade.
Ding teaches a grinder (abstract) with the blade extending in a direction orthogonal to the shaft longitudinal axis, taken from a front view perspective of the shaft and the blade (Fig 3, 6) and by doing so provide a smoother conveyance of the feed material [0012] . 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have modified Capp to incorporate the blade extending in a direction orthogonal to the shaft longitudinal axis as taught by Ding in order to provide a smother conveyance of the feed material and as the results would have yielded predictable results.
Claim 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capp (US 6805312 B2) in further view of Rakuvina (US 20170021315 A1).
Regarding Claim 6, Capp discloses a food preparation device as discussed in Claim 1. 
However Capp is silent to the blade that has a bottom end that is rounded.
Rakuvina teaches an agitator used in food processing devices where the paddle (Fig 2, 68, corresponds with claimed "blades") has a bottom end that is rounded and by doing so reduce the potential of damaging the container or the blades [0008].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have modified Capp to incorporate to the blade that has a bottom end that is rounded as taught by Rakuvina in order to reduce the potential of damaging the container or the blades.
Regarding Claim 7, the combination of Capp and Rakuvina discloses a food preparation device as discussed in Claim 6 and Capp further discloses the bottom end is rounded both along an edge of the blade, and in a direction orthogonal to the shaft longitudinal axis taken from a .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capp (US 6805312 B2) in further view of Bougerol et al (US 20170135525 A1).
Regarding Claim 11, Capp discloses a food preparation device as discusses in Claim 8. 
However, Capp does not disclose that the top of the fitting is disposed nearer to a vertical midsection of the shaft as compared to each of the first end of the shaft and the second end of the shaft.
Bougerol et al teaches a grinder where the top of the fitting (the tube, 46, corresponding with claimed "fitting") is disposed nearer to a vertical midsection of the shaft as compared to each of the first end of the shaft and the second end of the shaft (Figure 3). 
Accordingly, the prior art references teach that is known to couple the fitting to the shaft in order to drive the rotation of the fitting with the shaft. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the fitting’s top to be nearer to the vertical midsection of the shaft.  The simple modification is likely to be obvious when predictable results are achieved.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capp (US 6805312 B2) in further view of Lauzet et al (WO 2016193638 A1).
Regarding Claim 12, Capp disclose a food preparation device as discussed in Claim 1. 
However, Capp does not disclose the blade extending from a midsection of the shaft between the first end of the shaft and the second end of the shaft.
Lauzet et al teaches (Fig 5, 42) the blades extends from the midsection from the shaft to the second end of the shaft. 
The combination of the known elements is achieved by a known method moving material with a blade [0039]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Capp with blades extending from a midsection of the shaft between the first end of the shaft and the second end of the shaft as taught by Lauzet et al in order to move the material in the container [0039]. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results.
Claim 13 - 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Electrolux (GB 788524 A) in further view of Capp (US 6805312 B2).
Regarding Claim 13, Electrolux discloses a grinder (Line 10) comprising: a hopper having a top and a bottom (Fig 2, 10, chamber corresponds with claimed "hopper"), a shaft that is disposed within the hopper (Fig 2, 16) and configured to rotate about a shaft longitudinal axis with respect to the hopper, and includes a first end nearer to the top of the hopper as compared to the bottom of the hopper and a second end nearer to the bottom of the hopper as compared to the top of the hopper  (Fig 2, 16 is a shaft within the hopper configured to rotate around a longitudinal axis). 
Electrolux further discloses the container having a funneling (Fig 4, 12) bottom in order to feed raw material to the grinding mechanism. 
Electrolux further discloses a retainer fixed to the bottom of the hopper (Fig 4, 12 is a feeding funnel secured to the bottom of the container by a screw, 13); a first burr fixed within the retainer (Fig 4, 14 is fixed within the funnel by a screw, 31 and regulating device 30); and a second burr disposed on the second end of the shaft (Fig 4, 15).
However, Electrolux is silent to a blade extending a radial distance outward from the shaft with a smaller radial distance at a location on the shaft nearer to the first end of the shaft as compared to a second location on the shaft nearer to the second end.
Capp teaches an auger with a blade that has a smaller radial distance from the shaft near the top of the hopper and a blade with a larger radial distance from the shaft near the bottom of the hopper (Fig 6, 100) and by doing so the auger is able to move material down the container (Col 13, lines 9-12). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have modified Electrolux to incorporate a blade extending a radial distance outward from the shaft with a smaller radial distance at a location on the shaft nearer to the first end of the shaft as compared to a second location on the shaft nearer to the second end as taught by Capp and by doing so the auger is able to move material down the container. 
Regarding Claim 14, the combination of Electrolux and Capp discloses a grinder as discussed in Claim 13. Electrolux further discloses a container removably connected to the grind chamber (Fig 2, 11 and page 2, the lower part of the mill housing and the upper part are interconnected by threads of large pitch so that the parts can readily be separated). 
Regarding Claim 15, the combination of Electrolux and Capp discloses a grinder as discussed in Claim 1. Electrolux further discloses a crank arm (Fig 3, 40) pivotally fixed to the shaft from a joint radially offset from the shaft longitudinal axis (Line 37-40 recites "the crank arm is pivotally connected to the edge of the cover"), the crank arm being configured to pivot about the joint between a grinding position and a storage position, wherein the grinding position maintains the crank arm extended farther from the shaft longitudinal axis relative to the storage position (Fig 4, the crank arm, 40, is in the grind position and the stored position).
Claim 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Electrolux (GB 788524 A) in further view of Grassia (US 20160051081 A1).
Regarding Claim 17, Electrolux discloses a grinder as discussed in Claim 16 and further discloses a locking mechanism configured to lock the crank arm in the grinding position (Fig 4, at element 42, the design of the cover limits the crank arm from pivoting past the grind position).
However, Electrolux is silent to the locking mechanism being a detent, a spring and a ball type as specified in paragraph 22 of the specifications. 
Grassia teaches [0082] a grinder with a portafilter, 200, with a collar 220 and lower ring, 211 that is not free to rotate when engaged with an anti-rotation step, 221. When disengaging the lock, a ramped surface, 227, causes the upper rim, 229, to lift the lower ring, 211 against the biased imposed by the ball and spring elements, 223. 
Accordingly, the prior art references teach that it is known that the design of the cover that limits the pivot range of the crank arm and a locking mechanism are elements that are functional equivalents for securing the crank arm in a grinding position. Therefore, it would have been obvious to one of ordinary skill in the art could at the time of the invention to have substituted a design that limits the pivoting range of the crank arm for a locking mechanism. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Electrolux (GB 788524 A) in view of Grassia (US 20160051081 A1) in further in view of Freeman (US 0565070 A).
Regarding Claim 18
However, Electrolux and Grassia is silent to the pivot axis of the crank arm being parallel to the shafts longitudinal axis. 
Freeman teaches (Fig 1) a comparable device with a pin, a3, connected to the handle, D, with a pivot axis parallel to the stem, b (corresponds with claimed "shaft"), longitudinal axis.
The combination of the known elements is achieve by a known method of rotating the arm or handle in order to generate a rotation of the device. Accordingly, the prior art references teach all of the claimed elements. Furthermore, all the claimed elements would continue to operate in the same manner, specifically the crank arms range of motion around the longitudinal axis of the shaft. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.) 
Claim 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Electrolux (GB 788524 A) in view of Capp (US 6805312 B2) in further view  Prima Coffee Equipment on YouTube ("Orphan Espresso Lido ET| Video Overview," https://www.youtube.com/watch?v=jQNmSQw7BMo).
Regarding Claim 19, Electrolux discloses a method (page 2, line 86-93) of operating a grinder (page 1, line 10) comprising a hopper (Fig 2, 10), the method comprising: holding the grinder stationary (page 2, line 89, grinder will "be held stationary"); turning (page 2, line 89-90 "the arm is manually rotated") a shaft (Fig 2, 16, “spindle”) a first burr (Fig 4, 14) and a second burr (Fig 4, 15).
Electrolux further discloses the container (Fig 2, 10) with a funnel at the bottom (Fig 2, 12) in order to feed the raw material to the grinding system. 
However, Electrolux is silent to the blades with respect to the hopper.  
Capp teaches an auger with a blade (Fig 6, 100) that has a smaller radial distance from the shaft near the top of the hopper and a blade with a larger radial distance from the shaft near the bottom of the hopper and by doing so the auger is able to move material down the container (Col 13, lines 9-12). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have modified Electrolux to incorporate a blade extending a radial distance outward from the shaft with a smaller radial distance at a location on the shaft nearer to the first end of the shaft as compared to a second location on the shaft nearer to the second end as taught by Capp and by doing so the auger is able to move material down the container.
Further regarding Claim 19, modified Electrolux is silent to holding the grinder offset from a vertical orientation. 
However, the difference between modified Electrolux and the claimed invention is a known variation.
Prima Coffee Equipment (at 1:53) teaches a “comparable” method of grinding coffee by holding a coffee grinder offset from a vertical orientation as shown in the screenshot below. 

    PNG
    media_image2.png
    801
    1278
    media_image2.png
    Greyscale

Screenshot at 1:15 of “Orphan Espresso Lido ET|Video Overview”
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have modified Electrolux to try and hold the coffee grinder offset from a vertical orientation as taught by Prima Coffee Equipment in order to yield predictable results. 
Regarding Claim 20, the combination of Electrolux and Capp discloses a method of grinding as discussed in Claim 19. Electrolux further discloses moving a crank arm from a storage position to a grinding position prior to turning the shaft, the crank arm being pivotally fixed to the shaft and configured to lock into the grinding position (page 2, lines 59-73).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN NGO whose telephone number is (303)297-4452.  The examiner can normally be reached on M-F 7:30AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.V.N./Examiner, Art Unit 3725                                                                                                                                                                                                        
/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725